MEMORANDUM **
Agustín Aguilera Gomez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen deportation proceedings and remand. We dismiss the petition for review.
We do not consider Gomez’s contentions regarding extreme hardship because he did not challenge the agency’s good moral character finding in his motion to reopen and that determination is dispositive.
We lack jurisdiction to review the BIA’s underlying order dismissing Gomez’s appeal from the immigration judge’s decision denying suspension of deportation because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.